Citation Nr: 9912179	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-18 660	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether an apportionment of the veteran's VA disability 
pension benefits on behalf of his spouse is proper.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1951 to 
August 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which granted the veteran's spouse 
an apportionment of the veteran's VA disability pension 
benefits, effective August 1996.  In September 1998, the 
Board remanded this claim to the RO for additional 
development.



FINDINGS OF FACT

1.  The veteran receives VA disability pension benefits, 
which include an additional amount for his dependent spouse.

2.  The veteran and his spouse are not residing together and 
he is not reasonably discharging his responsibility for the 
support of his spouse.  

3.  The veteran has not demonstrated that the $100.00 
apportionment granted by the RO to his spouse would cause him 
undue hardship.



CONCLUSION OF LAW

The requirements for an apportionment of the veteran's 
disability pension benefits in the amount of $100.00 on 
behalf of his spouse have been met.  38 U.S.C.A. § 5307 (West 
1991); 38 C.F.R. §§ 3.450, 3.451 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO improperly apportions 
$100.00 of his VA disability pension benefits for the support 
of his estranged spouse.  He maintains that the apportionment 
is unfair because it causes him financial hardship, decreases 
his sole source of income, and provides his spouse, who 
receives monthly social security benefits, with additional 
income.  The veteran's wife claims that the apportionment is 
proper because it covers, at least in part, social security 
benefits that are being withheld from her monthly check 
because she has a husband.  Both the veteran and his wife 
have indicated that they wish to divorce; however, the record 
contains no evidence that such a divorce has yet been 
obtained.

An apportionment of pension benefits may be paid if the 
veteran's spouse is not residing with the veteran and the 
veteran is not reasonably discharging his responsibility for 
the spouse's support.  See 38 U.S.C.A. § 5307 (West 1991); 
38 C.F.R. § 3.450 (a)(1)(ii) (1998).  If a veteran is 
providing for his dependents, no apportionment may be made.  
See 38 C.F.R. § 3.450(c).  In this case, the veteran receives 
VA disability pension benefits, which include an additional 
amount for his dependent spouse.  Letters from the veteran 
and his spouse confirm that they have not resided together 
since 1995 or 1996; however, the record contains no evidence 
that, prior to the apportionment, the veteran was providing 
his spouse with financial aid.  

Inasmuch as the veteran was not reasonably discharging his 
responsibility for the support of his spouse, his VA 
disability pension benefits may be apportioned under 
38 C.F.R. § 3.450(a)(1)(ii), provided it does not cause the 
veteran undue hardship.  See 38 C.F.R. § 3.451.  The veteran 
has consistently claimed financial hardship; however, despite 
being requested to do so, he has not submitted documentation 
to support his contention.  The most recent financial 
information available pertaining to the veteran is an April 
1997 report of contact.  It reflects that the veteran is 
living at Colonial Care Home (CCH) for $778.00 monthly, and 
that this fee is paid, in parts, by VA and the state of 
Kentucky.  The total payment received by CCH from the VA and 
state includes an additional $40.00, which the veteran is 
allowed for personal needs.  These figures were provided to 
the veteran by letter dated April 1997, and have not been 
disputed.  They disclose that the veteran is receiving 
sufficient income to cover his monthly expenses.

The Board acknowledges the representative's contention that a 
favorable decision is warranted pursuant to 38 C.F.R. 
§ 3.454.  However, none of the provisions of this regulation 
appear to apply to the veteran's claim since the veteran is 
not incompetent for VA purposes.  Inasmuch as the 
apportionment is not shown to cause the veteran undue 
financial hardship, the Board finds that the apportionment of 
$100.00 of the veteran's VA disability pension benefits is 
proper under 38 C.F.R. §§ 3.450, 3.451.  Therefore, the 
veteran's claim must be denied.


ORDER


As an apportionment of the veteran's VA disability pension 
benefits in the amount of $100.00 on behalf of his spouse is 
proper, the appeal is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

